In summary holdover proceedings to recover possession of real property, the landlord appeals, by permission of this court, from two orders of the Appellate Term, dated February 20, 1957, which reversed final orders of the Municipal Court of the City of New York, Borough of Brooklyn, First District, in favor of the landlord, and directed new trials by jury. Pursuant to rule XXVI of the rules of this court, the landlord has filed a stipulation for judgment absolute. Orders of the Appellate Term unanimously affirmed and order absolute directed in favor of respondents, with costs in all courts.. On the return day of the precepts, the proceedings were marked “adjourned by consent ” without any demand, at that time, for a jury trial. Such demand was filed on the adjourned date. The circumstances presented by this record do not warrant the finding of waiver of trial by jury.
Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.